Opinion.— The proof supports the allegations of appellee. Held, on the subject of the duty of appellant to the appellee in this case, the court correctly gave the following charge: “It was the duty of the defendant, at said station where it received passengers, to have and keep in reasonably safe condition suitable approaches to and from its cars to its station-house, and at night-time} if needed, to have sufficient light to enable passengers who might wish to take passage on night trains to pass with safety from the station-house to the trains.” I. & G. N. R. R. v. Stewart, 57 Tex., 166; McKone v. M. C. R. R., 13 Am. & Eng. R. R. Cases, 29 and note; Whart. on Neg., secs. 653, 821.
Affirmed.